DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-14 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Spieker (US20180118183A1).

	Claim.1 Spieker discloses a method for detecting a small hydraulic leak of braking fluid in a vehicle (see at least abstract, detecting the location of and isolating a leak in a braking system), the vehicle having at least a first braking circuit and a second braking circuit (see at least abstract, first circuit, second circuit, fig.1, p20-21, a primary circuit portion 12a having a primary piston 12c, and a secondary circuit portion 12b having a secondary piston 12f), the method comprising: determining whether system braking pressure falls within a predetermined range (see at least fig.1-5, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged); determining whether leakage exists in the braking circuits (see at least fig.1-7, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode); and isolating at least one of the braking circuits if a leakage exists in one of the braking circuits (see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
Spieker does not discloses determining whether the vehicle is in secure standstill; monitoring small leakage of a braking circuit while the vehicle is in secure standstill of leakage was detected.
However, Kley discloses determining whether the vehicle is in secure standstill (see at least fig.2-4, p47, calculating the leakage/pressure losses of the hydraulic components, determine whether the vehicle stands still, the driver is braking, p48); monitoring small leakage of a braking circuit while the vehicle is in secure standstill of leakage was detected (see at least fig.2-4, p47, calculating the leakage/pressure losses of the hydraulic components, determine whether the vehicle stands still, the driver is braking, p48, p21, the leakage or the pressure loss is determined as a function of time).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Spieker to include determining whether the vehicle is in secure standstill; monitoring small leakage of a braking circuit while the vehicle is in secure standstill of leakage was detected by Kley in order to control the holding brake pressure, at reducing brake pressure in the wheel brakes after release of the brake pedal due to leakage/pressure losses at the individual hydraulic components (see Kley’s p18).
	Claim.2 Spieker discloses further comprising determining whether a pressure integral threshold is met and/or the leakage is above a predetermined level is found in at least one of the braking circuits (see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.9 Spieker discloses further comprising performing circuit isolated low level monitoring on each the first braking circuit and the second braking circuit if leakage found in each of the first braking circuit or the second braking circuit (see at least fig.1-7, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.10 Spieker discloses further comprising performing circuit isolated low level monitoring for each of the first braking circuit and the second braking circuit independent of one another (see at least fig.1-7, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.11 Spieker discloses wherein performing circuit isolated low level monitoring for each of the first braking circuit and the second braking circuit occurs for at least two additional cycles (see at least fig.1-7, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.12 Spieker discloses wherein if additional leakage failures are found in both circuits, a central leak failure is set, and monitoring is ceased (see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.13 Spieker discloses wherein permanently isolating the leaking circuit and cease monitoring for leakage if additional leakage failures are found in only one circuit (see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.14 Spieker discloses further comprising determining whether the braking fluid is at a warning level(see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode, p35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spieker (US20180118183A1) as applied to claim 2 above, and further in view of Timm (US20210070273A1).


Claim.3 Spieker and Kley do not discloses wherein the predetermined level is a leakage of >0.01 cc/bar/s.
	However, Timm discloses wherein the predetermined level is a leakage of >0.01 cc/bar/s (see at least fig.1, p59, predetermined pressure level, such as about 30 bar, p60-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Spieker and Kley to include wherein the predetermined level is a leakage of >0.01 cc/bar/s by Timm in order to determining leakage within a brake system (see Timm’s p12).
	Claim.4 Spieker and Kley do not discloses wherein determining whether the pressure integral threshold is met and/or the leakage is above the predetermined level includes determining if Pint 
    PNG
    media_image1.png
    43
    278
    media_image1.png
    Greyscale
 (pressure integral threshold and/or leakage criteria met).
However, Timm discloses wherein determining whether the pressure integral threshold is met and/or the leakage is above the predetermined level includes determining if Pint 
    PNG
    media_image1.png
    43
    278
    media_image1.png
    Greyscale
 (pressure integral threshold and/or leakage criteria met) (see at least fig.1, p59, predetermined pressure level, such as about 30 bar, p60-61, p12-13, first predetermined level, wherein a pressure increase at the output of the plunger at the output of the plunger causes an increase in pressure in the first and second pressure chambers of the brake pedal unit, p65-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Spieker and Kley to include wherein determining whether the pressure integral threshold is met and/or the leakage is above the predetermined level includes determining if Pint 
    PNG
    media_image1.png
    43
    278
    media_image1.png
    Greyscale
 (pressure integral threshold and/or leakage criteria met) by Timm in order to determining leakage within a brake system (see Timm’s p12).
	Claim.5 Spieker  and Kley  do not discloses wherein the predetermined leakage level is at least lcc/s and system pressure is 100 bar.
However, Timm discloses wherein the predetermined leakage level is at least lcc/s and system pressure is 100 bar (see at least fig.1, p59, predetermined pressure level, such as about 30 bar, p60-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Spieker and Kley to include wherein the predetermined leakage level is at least lcc/s and system pressure is 100 bar by Timm in order to determining leakage within a brake system (see Timm’s p12).
Claim.6 Spieker discloses wherein the circuit isolated low level monitor is performed for at least four cycles if the pressure integral threshold is met and/or the leakage is above a predetermined level is found (see at least fig.1-7, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
	Claim.7 Spieker and Kley do not discloses wherein the predetermined level is a leakage of >0.01 cc/bar/s.
However, Timm discloses wherein the predetermined level is a leakage of >0.01 cc/bar/s (see at least fig.1, p59, predetermined pressure level, such as about 30 bar, p60-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Spieker and Kley to include wherein the predetermined level is a leakage of >0.01 cc/bar/s by Timm in order to determining leakage within a brake system (see Timm’s p12).
	Clam.8 Spieker discloses further comprising permanently isolating the leaking circuit and cease monitoring for leakage if leakage is found in only one of the first braking circuit or the second braking circuit (see at least fig.1-7, p3, in real time the driver is operating the vehicle, and the necessary action of isolating the leaking circuit needs to be taken as quickly as possible while meeting braking distance requirements without negatively impacting brake performance or the brake pedal travel and “feel” to maintain driver confidence in the brake system, p25-26, the controller 66 receives signals from the pressure sensors 21 and 38, monitoring and comparing the slave cylinder 26 pressure to the slave cylinder position, and when an error is exceeded, a potential leak is flagged, p27-30, the leak location detection mode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662